Citation Nr: 1751302	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. The Veteran's irritable bowel syndrome has manifested for more than six months to a degree of at least 10 percent compensable.

2. The Veteran's fibromyalgia has manifested for more than six months to a degree of at least 10 percent compensable.

3. The Veteran does not have a diagnosis of chronic fatigue syndrome.


CONCLUSIONS OF LAW

1. The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2. The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3. The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1978 through June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge during a Travel Board Hearing in August 2017. 

Although significant evidence has been associated with the file since the statement of the case was issued in 2013, waiver of any further consideration of that evidence by the RO by issuing a supplemental statement of the case was provided on the record at the hearing before the undersigned.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


Issues 1 and 2: Irritable Bowel Syndrome and Fibromyalgia

The Veteran contends his irritable bowel syndrome and fibromyalgia are related to his service in the Persian Gulf.

The law provides for compensation for Persian Gulf veterans who have a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).  See 82 Fed. Reg. 49121 (October 24, 2017). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Irritable bowel syndrome is a "functional gastrointestinal disorder" under the regulations.

The Veteran's DD 214 confirms his Gulf War service.  He received the South West Asia Service Medal with two Bronze Stars and the Kuwait Liberation Medal.  As such, he is a Persian Gulf Veteran under C.F.R. § 3.317.

Service treatment records note the Veteran was diagnosed with "chronic pain syndrome" in November 1994.  In November 1995, five months after separating from service, he was diagnosed with myofascial pain and encouraged to participate in VA's pain clinic.  He was finally diagnosed with fibromyalgia in December 1997; he received no treatment.  Again, in February 1998, the Veteran's medical records note a diagnosis of fibromyalgia, but no treatment.  In April 1998, the Veteran was counseled for fatigue due to constant pain and insomnia, but no further workup was deemed necessary.  In May 2010, he complained of body aches, difficulty sleeping, fatigue, and lack of desire.  He was diagnosed with fibromyalgia and prescribed medication.  Medical treatment records indicate he has been treated with medications to manage his fibromyalgia continuously since May 2010.

Medical treatment records show the Veteran presented symptoms suggestive of constipation predominant irritable bowel syndrome in December 2009.  He reported abdominal discomfort due to bloating and constipation for approximately two months and was prescribed fiber supplements.  His diagnosis of irritable bowel syndrome was confirmed in January 2010.  In May 2010, the Veteran reported his irritable bowel syndrome symptoms were fairly well controlled with fiber supplements.  However, later in May 2010, he reported that his irritable bowel syndrome was not completely controlled.  In June 2010, he continued to experience symptoms of irritable bowel syndrome and was prescribed further medications.  The Veteran sought continuous treatment for his irritable bowel syndrome.  Medical treatment records note that the Veteran was admitted to the hospital for uncontrolled irritable bowel syndrome in May 2015.

During his August 2017 hearing, the Veteran testified his irritable bowel syndrome manifested as a sensation of stomach fullness with inability to empty his bowels, diarrhea, and excessive bloating.

Although no doctor has linked the Veteran's irritable bowel syndrome or fibromyalgia to his active duty service, there is also no affirmative evidence his disabilities were not incurred during active duty, affirmative evidence a supervening condition or event between the Veteran's departure from South West Asia and the onset of his symptoms, or that his disabilities are a result of his own willful misconduct.  As such, the presumptive service connection is not rebutted under § 3.317(a)(7).

The evidence establishes that the Veteran was diagnosed with irritable bowel syndrome and fibromyalgia and has experienced ongoing symptoms in excess of six months.  Further, the Veteran's irritable bowel syndrome manifests as frequent episodes of bowel disturbance with abdominal distress and his fibromyalgia has been constantly treated with medication to manage his pain.  Therefore, the Board finds that the conditions manifested to a compensable degree.

Based on the foregoing, the Board finds all elements for service connection for certain disabilities occurring in Persian Gulf veterans have been met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of qualifying chronic disabilities that became manifest to a degree of 10 percent.  Accordingly, service connection for irritable bowel syndrome and fibromyalgia is granted.

Issue 3: Chronic Fatigue Syndrome

The Veteran contends that his chronic fatigue syndrome is related to his service in the Persian Gulf.  However, the record does not indicate he has a current diagnosis of chronic fatigue syndrome.

Treatment records from the David Grant USAF Medical Center note the Veteran complained of body aches, difficulty sleeping, fatigue, and lack of desire in May 2010.  However, these complaints were diagnosed and treated as symptoms of the Veteran's fibromyalgia.  There are no notations in the Veteran's medical records diagnosing him with chronic fatigue syndrome.  Thus, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of chronic fatigue syndrome.  Although chronic fatigue syndrome is a "qualifying chronic disability," the Veteran has not been diagnosed with it.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for chronic fatigue syndrome is denied.


ORDER

1. Entitlement to service connection for irritable bowel syndrome is granted.

2. Entitlement to service connection for fibromyalgia is granted.

3. Entitlement to service connection for chronic fatigue syndrome is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


